                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        GAINESVILLE DIVISION

UNITED STATES OF AMERICA,

v.                                          Case Nos.: 1:17cr14-MW/GRJ
                                                       1:19cv321-MW/GRJ

KEITH JELKS,

          Defendant.
_________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 110. Upon consideration, no objections having

been filed by the parties,

      IT IS ORDERED:

      The report and recommendation, ECF No. 110, is accepted and adopted as

this Court’s opinion. The Clerk shall enter judgment stating “Defendant Jelk’s

amended ‘Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence

by a person in Federal Custody,’ ECF No. 83, is DENIED. A certificate of

appealability is DENIED.” The Clerk shall close the file.

      SO ORDERED on July 14, 2021.

                                      s/Mark E. Walker
                                      Chief United States District Judge
